Appletok, J.
— This is an action on the case for false and fraudulent representations made by the defendant to the plaintiffs respecting the solvency of one John C. Hey-cock, in consequence of which they were induced to give credit to him, and thereby sustained a loss to the amount of such credit.
*98The law upon this subject has been materially changed by R. S., c. 136, § 3, which enacts, that “no action shall he brought and maintained to charge any person upon or by reason of any representation or assurance made concerning the character, conduct, credit, ability, trade or dealings of any other person, unless such representation or assurance shall be made in writing and signed by the party to be charged thereby,, or by some person thereunto by him lawfully authorized.” The design of this section is sufficiently apparent. It was to withhold legal protection from all, who are so heedless or inconsiderate as to rely upon verbal statements or representations. It is not for us to determine whether this provision is wise or not. It is sufficient that it is so written.
There is no pretence of any written representations having been made in this case. The plaintiffs ’ own evidence negatives the existence of any such proof. By their own showing they are not entitled to recover. It becomes therefore, unnecessary to examine the various authorities which have been cited to sustain the exceptions which have been taken.

Exceptions overruled.


Judgment on the verdict.